Case 2:20-bk-54989       Doc 27    Filed 03/31/21 Entered 04/01/21 08:51:57           Desc Main
                                   Document Page 1 of 1


This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: March 31, 2021




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In Re:                                            CHAPTER 7
                                             )
         Christina L. Lawson                 )    CASE NO. 20-54989
                                             )
                                             )    JUDGE Preston
         Debtor.                             )
                                             )    ORDER ON MOTION TO RECONSIDER
                                             )    DISMISSAL, DOCUMENT #25


******************************************************************************

         This matter is before the Court on the Motion to Reconsider Dismissal (Document #25).

There have been no responsive pleadings. The case shall be reinstated.

         It is therefore ORDERED that the motion is granted and the order for dismissal that was

filed on February 25, 2021 (Document #24), having been reconsidered, is vacated. The case is

hereby reinstated.

IT IS SO ORDERED.

Copies To:

ALL CREDITORS AND PARTIES IN INTEREST
